Citation Nr: 0019766
Decision Date: 07/27/00	Archive Date: 09/08/00

DOCKET NO. 92-01 201A              DATE JUL 27, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Los Angeles, California

THE ISSUE

Entitlement to a compensable disability rating for varicose veins
of the left lower extremity for the period of entitlement prior to
June 2, 1993; a rating in excess of 10 percent for June 2, 1993, to
March 13, 1998; and a rating in excess of 40 percent for the period
on and after March 13, 1998.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel

INTRODUCTION

The veteran had active duty from September 1968 to February 1973.
This matter comes to the Board of Veterans' Appeals (Board) from a
June 1991 rating decision of the Department of Veterans Affairs
(VA) Regional Office (RO), in which the RO denied entitlement to a
compensable disability rating for varicose veins in the left lower
extremity. The veteran perfected an appeal of that decision.

In a January 1995 rating decision the RO increased the disability
rating from zero to 10 percent effective June 2, 1993, and in an
April 2000 rating decision the RO increased the rating from 10 to
40 percent effective March 13, 1998. Although the RO granted an
increased rating, the veteran has not withdrawn his appeal of the
rating assigned for varicose veins of the left lower extremity, and
the Board finds that that issue remains in contention. See
Fenderson v. West, 12 Vet. App. 119 (1999) (in a claim for an
original or an increased rating, the veteran is presumed to be
seeking the maximum benefit allowed by law and the claim remains in
controversy if the RO grants less than the maximum available
benefit).

This case was previously before the Board in December 1998, at
which time it was remanded for additional development. That
development has been completed and the case returned to the Board.

FINDINGS OF FACT

1. All relevant evidence necessary for an informed decision on the
veteran's appeal has been obtained by the RO.

2. The severity of varicose veins of the left lower extremity prior
to April 1993 cannot be determined because the veteran failed to
appear for scheduled VA medical examinations.

2 - 

3. Effective in April 1993, varicose veins of the left lower
extremity were manifested by pain and cramping with use.

4. Effective March 13, 1998, varicose veins of the left lower
extremity were manifested by pain, edema, stasis changes, and no
more than intermittent ulceration.

5. Neither the old or the revised rating criteria are more
favorable to the veteran.

CONCLUSIONS OF LAW

1. The criteria for a compensable disability rating for varicose
veins of the left lower extremity were not met prior to April 1993;
the criteria for a 10 percent raising were met effective in April
1993. 38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. 3.321, 3.655,
4.1, 4.104, Diagnostic Code 7120 (1991).

2. The criteria for a disability rating in excess of 10 percent for
varicose veins of the left lower extremity were not met prior to
March 13, 1998. 38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R.
4.104, Diagnostic Code 7120 (1991), 38 C.F.R. 3.321, 3.655, 4.1,
4.104, Diagnostic Code 7120 (1999).

3. The criteria for a disability rating in excess of 40 percent for
varicose veins of the left lower extremity are not met. 38 U.S.C.A.
1155, 5107 (West 1991); 38 C.F.R. 4.104, Diagnostic Code 7120
(1991), 38 C.F.R. 3.321, 4.1, 4.104, Diagnostic Code 7120 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claim for an increased rating is
well grounded within the meaning of the statutes and judicial
construction and that VA has a duty, therefore, to assist him in
the development of the facts pertinent to the claim. 38 U.S.C.A.
5107(a); see also Proscelle v. Derwinski, 2, Vet. App,. 629, 632

3 -

(1992). The relevant evidence consists of VA treatment records,
including the reports of several physical examinations, and the
veteran's statements. Since June 1991 the RO attempted on numerous
occasions to provide the veteran with VA medical examinations for
the purpose of determining the current severity of the left lower
extremity disability, but the veteran failed to appear for the
examinations. Since June 1991 he has been repeatedly hospitalized
for the treatment of his psychiatric disorder, he has moved several
times without reporting his change of address to the RO, and he has
been periodically homeless.

In conjunction with the Board's December 1998 remand the RO again
asked the VA medical center (MC) to provide the veteran a VA
medical examination, but the veteran again failed to appear. In
accordance with 38 C.F.R. 3.326, the examination reports included
in the VA treatment records are being used in lieu of an authorized
examination. The Board concludes that all available data that is
relevant to the veteran's claim has been obtained, and that VA has
fulfilled its obligation to assist him in the development of the
facts of his case.

I. Factual Background

The veteran's service medical records show that in October 1970 he
underwent ligation and stripping of the left greater saphenous vein
due to varicose veins in the left leg. No vascular abnormalities
were noted on his separation from service. In a June 1974 rating
decision the RO granted service connection for varicose veins of
the left lower extremity and assigned a non-compensable rating for
the disorder. The RO also denied service connection for varicose
veins of the right lower extremity on the basis that the disorder
had pre-existed service and had not been aggravated by service. In
addition to treatment for varicose veins in the left lower
extremity, the VA treatment records also document the treatment
provided for varicose veins in the right lower extremity.

An April 1991 VA hospital summary, which pertains to the veteran's
hospitalization for psychosis and polysubstance abuse, shows that
the physical examination of die lower extremities was unremarkable.
Based on that hospital summary, in the June

- 4 - 

1991 rating decision the RO denied entitlement to a compensable
rating for varicose veins of the left lower extremity.

In a November 1991 statement the veteran asserted that both legs
were constantly swollen and painful. In his December 1991
substantive appeal he stated that he was seeking a 20 percent
rating because his veins were rupturing, he got ulcers, and he had
pain with walking or sitting. He did not distinguish the symptoms
in the left lower extremity from those in the right.

In May 1993 he was found to have mild pedal edema secondary to the
recently diagnosed deep vein thrombosis. A hospital summary for
June to September 1993 shows that he had thrombophlebitis in the
right leg in 1989, and in both legs in April 1993. Examination of
the lower legs in September 1993 revealed some swelling in the
ankles and tenderness. The deep vein thrombosis was shown to be
well controlled with medication.

In an October 1993 statement the veteran reported that he had lost
three weeks of work each month due to constant pain and clotting
caused by the varicose veins.

In March 1994 examination revealed swelling of the lower legs with
+2 pitting edema, and a duplex scan of the lower extremities at
that time showed no evidence of a deep vein thrombosis. Based on
this evidence, in the January 1995 rating decision the RO increased
the disability rating for varicose veins of the left lower
extremity from zero to 10 percent effective June 2, 1993. The RO
also granted entitlement to a permanent and total disability rating
for non-service connected pension purposes, based primarily on the
psychotic disorder.

In April 1995 the veteran complained of swelling in both lower legs
and he was found to have venous stasis disease. A venous duplex
study at that time revealed no evidence of a deep vein thrombosis,
but there was evidence of old disease in the right lower extremity.
In November 1995 the VAMC provided him a wheelchair due to
degenerative joint disease in both knees. Examination in December
1995

5 -

showed 1+ bilateral lower extremity edema and no calf tenderness.
In February 1996 the treating physician found venostasis in the
left calf and ankle.

In August 1997 the veteran reported having an ulcer, but he failed
to report for two examinations requested for the purpose of
documenting the location of the ulcer.

Examination of the lower extremities in March 1998 showed +3
pitting edema, bilateral venous stasis changes, and an ulcer on the
right ankle. The veteran reported having had the ulcer on his right
ankle intermittently for five years. An ultrasound of the lower
extremities at that time failed to reveal any evidence of deep vein
thrombosis in either leg. Later in March 1998 he was found to have
venous stasis ulcers on both lower legs, for which treatment was
provided.

In April and May 1998 the veteran was provided treatment for a
minor ulcer on the right leg, but the treatment records make no
reference to an ulcer on the left leg. Although nursing notes in
May 1998 refer to a dressing change for an ulcer on the left lower
extremity, repeated examinations indicated that the ulcer was on
the right leg.

The reports of examinations in July and August 1998 do not indicate
the presence of any edema or ulcers. In October 1998 the veteran
complained of pain and swelling in the left leg of three days in
duration. Examination at that time showed swelling, erythema, and
tenderness over the left tibia, which was assessed as cellulitis of
the left leg. The treating physician also noted skin abnormalities
consistent with chronic venous insufficiency. The veteran was also
found to have a healing ulcer on the internal malleolus. He
reported that he was unable to walk more than two or three blocks
without severe calf pain, which was attributed to intermittent
claudication.

In November 1998 the cellulitis had significantly improved, the
left lower extremity being without warmth or erythema. The only
documented residual was mild pre-tibial tenderness. Examination of
the extremities in January 1999 revealed no swelling or erythema,
and examination in April 1999 showed 1+ pitting edema.

6 - 

Based on this evidence, in April 2000 the RO increased the
disability rating for varicose veins of the left lower extremity
from 10 to 40 percent effective March 13, 1998.

II. Laws and Regulations

Disability ratings are based on the average impairment of earning
capacity resulting from disability. The percentage ratings for each
diagnostic code, as set forth in the VA's Schedule for Rating
Disabilities, codified in 38 C.F.R. Part 4, represent the average
impairment of earning capacity resulting from disability.
Generally, the degrees of disability specified are considered
adequate to compensate for a loss of working time proportionate to
the severity of the disability. 38 U.S.C.A. 1155; 38 C.F.R. 4.1.

Subsequent to the veteran's appeal of the denial of an increased
rating for varicose veins, the regulations pertaining to the
evaluation of cardiovascular disorders were revised effective
January 12, 1998. Schedule for Rating Disabilities, the
Cardiovascular System, 62 Fed. Reg. 65,207 (1997) (codified at 38
C.F.R. 4.104). Because his appeal was initiated prior to the change
in the regulations, he is entitled to the application of the
version more favorable to him. Karnas v. Derwinski, 1 Vet. App. 308
(1991). The veteran was provided the revised regulations in the
April 2000 supplemental statement of the case, and the RO applied
the revised regulations in increasing the rating to 40 percent. The
Board finds, therefore, that it can consider the original and
revised regulations without prejudice to the veteran. Bernard v
Brown, 4 Vet. App. 384 (1993).

VA's General Counsel has held that where a law or regulation
changes during the pendency of an appeal, the Board should first
determine which version of the law or regulation is more favorable
to the veteran. In making that determination, it may be necessary
for the Board to apply both the old and the new versions of the
regulation. If application of the revised regulation results in a
higher rating, the effective date for the higher disability rating
can be no earlier than the effective date of the change in the
regulation. 38 U.S.C.A. 5110(g). Prior to the effective date of the
change

7 - 

in the regulation, the Board can apply only the original version of
the regulation. VAOPGCPREC 3-2000.

According to the rating criteria in effect prior to 1998, a 60
percent rating applied for bilateral involvement and a 50 percent
rating for unilateral involvement if the varicose veins were
pronounced. The disorder was considered to be pronounced if
manifested by the findings of the severe condition with secondary
involvement of the deep circulation, as demonstrated by
Trendelenburg's and Perthe's tests, with ulceration and
pigmentation. A 50 percent rating (40 percent if unilateral)
applied if the disorder was severe, involving the superficial veins
above and below the knee, with involvement of the long saphenous,
ranging over two centimeters in diameter, marked distortion and
sacculation, with edema and episodes of ulceration; no involvement
of the deep circulation. 38 C.F.R. 4.104, Diagnostic Code 7120
(1991).

The varicose veins were rated as moderately severe if involving the
superficial veins above and below the knee, with varicosities of
the long saphenous, ranging in size from one to two centimeters in
diameter, with symptoms of pain or cramping on exertion; no
involvement of the deep circulation. For moderately severe
disability, a 20 percent rating applied for unilateral involvement,
and a 30 percent rating for bilateral involvement. A 10 percent
rating applied if the disorder was moderate, with varicosities of
the superficial veins below the knees, with symptoms of pain or
cramping on exertion, bilateral or unilateral. The disorder was
noncompensable if mild, or with no symptoms. 38 C.F.R. 4.104,
Diagnostic Code 7120 (1991).

Effective in January 1998, each lower extremity affected by
varicose veins is to be rated separately. The disorder is rated as
100 percent disabling if manifested by massive board-like edema
with constant pain at rest. A 60 percent rating applies if the
disorder is manifested by persistent edema or subcutaneous
induration, stasis pigmentation or eczema, and persistent
ulceration. The disorder is rating at 40 percent for persistent
edema and stasis pigmentation or eczema, with or without
intermittent ulceration. A 20 percent rating applies for persistent
edema,

8 -

incompletely relieved by elevation of the extremity, with or
without beginning stasis pigmentation or eczema. The disability is
rated at 10 percent for intermittent edema of the extremity or
aching and fatigue in the leg after prolonged standing or walking,
with symptoms relieved by elevation of the extremity or compression
hosiery. The disorder is noncompensable if manifested by
asymptomatic palpable or visible varicose veins. 38 C.F.R. 4.104,
Diagnostic Code 7120 (1999).

When entitlement to a benefit cannot be established or confirmed
without a current VA examination and the veteran, without good
cause, fails to report for an examination scheduled in conjunction
with an original compensation claim, the claim shall be rated based
on the evidence of record. When the examination was scheduled in
conjunction with any other original claim, a reopened claim for a
benefit that was previously disallowed, or a claim for an increase,
the claim shall be denied. 38 C.F.R. 3.655(b).

The evaluation of the level of disability is to be based on review
of the entire evidence of record and the application of all
pertinent regulations. See Schafrath v. Derwinski, 1 Vet. App. 589
(1991). Once the evidence is assembled, the Secretary is
responsible for determining whether the preponderance of the
evidence is against the claim. If so, the claim is denied; if the
evidence is in support of the claim or is in equal balance, the
claim is allowed. See Gilbert v. Derwinski, 1 Vet. App. 49, 55
(1990).

III. Analysis

The VA treatment records do not document any symptoms or clinical
findings pertaining to varicose veins of the left lower extremity
prior to April 1993, and entitlement to a compensable rating prior
to April 1993 is not shown. 38 C.F.R. 3.655(b). In April 1993 the
disorder was manifested by pain and mild pedal edema secondary to
a deep vein thrombosis. According to the rating criteria there
applicable, entitlement to a compensable rating is shown if the
disorder was moderate, with varicosities of the superficial veins
below the knees, with symptoms of pain or cramping on exertion. The
Board finds that the pain and edema resulting

9 - 

from the deep vein thrombosis are evidence of pain or cramping on
exertion, and that the criteria for a 10 percent rating were met in
April 1993.

Although the record does not report the precise date in April when
the veteran met the 10 percent criteria; regardless of the date,
under the provisions of 38 U.S.C.A. 5111 (West 1991), compensation
would not be payable until the first day of the month following the
effective date of the award, i.e. May 1, 1993.

The RO has assigned a 10 percent rating effective June 2, 1993.
Based on the original rating criteria, a 20 percent rating was
warranted if the disorder was manifested by varicosities of the
long saphenous vein ranging in size from one to two centimeters in
diameter, with symptoms of pain or cramping on exertion. None of
the available evidence describes the size or location of any
varicosities, and the symptoms of pain or cramping on exertion, in
the absence of varicosities of one to two centimeters in diameter,
warrants no more than a 10 percent rating. The Board finds,
therefore, that the criteria for a disability rating in excess of
10 percent were not met from April 1993, to March 13, 1998. 38
C.F.R. 3.655(b).

The RO also assigned a 40 percent rating effective March 13, 1998,
based on the medical evidence documenting the occurrence of a
venous stasis ulcer on the left ankle at that time. Pursuant to the
original rating criteria, a 50 percent rating is applicable if the
evidence shows that the disorder involves the veins above and below
the knee, with varicosities over two centimeters in diameter,
marked distortion and sacculation, edema and episodes of
ulceration, and secondary involvement of the deep circulation. The
available medical evidence does not show that the varicosities are
over two centimeters in diameter, or that the disorder involves the
deep circulation. The Board finds, therefore, based on
consideration of the original rating criteria, that the criteria
for a disability rating in excess of 40 percent are not met, and
that the criteria for a 40 percent rating were not met prior to
March 13, 1998.

The Board notes that in October 1998 the veteran's complaint of
being unable to walk more than two or three blocks due to severe
calf pain was attributed to

10-

intermittent claudication. The original rating schedule provided a
separate diagnostic code for intermittent claudication. 38 C.F.R.
4.104, Diagnostic Code 7116 (1991). According to those rating
criteria, a 60 percent rating could apply if the disorder was
manifested by persistent coldness of an extremity with claudication
on minimal walking. The evidence does not show that the left lower
extremity is persistently cold, and the veteran is able to walk two
to three blocks before the onset of claudication. The Board finds,
therefore, that the criteria for a disability rating in excess of
40 percent under the diagnostic code for intermittent claudication
are not met.

The available medical evidence does not document the severity of
the vein disorder from February 1996 to March 1998, and the revised
rating criteria cannot be applied prior to January 1998. VAOPGCPREC
3-2000. In accordance with the revised rating criteria, a
disability rating in excess of 40 percent is applicable if the
disorder is manifested by persistent edema or subcutaneous
induration, stasis pigmentation or eczema, and persistent
ulceration. The medical evidence indicates that the veteran was
treated for an ulceration in March 1998, which was not shown in
April or May 1998. He was also treated for cellulitis in October
1998, which resolved by January 1999. Wounds resulting from the
venous stasis changes occurring at six-month intervals do not
constitute persistent ulceration. Persistent edema and stasis
pigmentation, with only intermittent ulceration, warrants no more
than a 40 percent rating. 38 C.F.R. 4.104, Diagnostic Code 7120
(1999). The Board finds, therefore, based on the revised
regulation, that the criteria for a disability rating in excess of
40 percent are not met, and that the criteria for a rating in
excess of 40 percent were not met prior to March 13, 1998.

Because the consideration of neither the old or the revised rating
criteria results in a disability rating in excess of 40 percent,
the Board finds that neither version of the rating criteria is more
favorable to the veteran. VAOPGCPREC 3-2000.

A higher disability rating could apply if the case presented an
exceptional or unusual disability picture, with such factors as
marked interference with employment or frequent periods of
hospitalization, as to render impractical the

- 11 -

application of the regular schedular criteria. 38 C.F.R.
3.321(b)(1). Although the veteran has been repeatedly hospitalized
for the treatment of his non-service connected psychiatric
disorder, the evidence does not show that the vein disorder of the
left lower extremity has resulted in any hospitalizations. In
addition, although the evidence indicates that the varicose vein
disorder may affect the types of work that the veteran could
perform, he has been unemployable due to the psychiatric disorder
since at least October 1994.

The evidence does not show, therefore, that the varicose veins of
the left leg have caused marked interference with employment. In
short, there has been no showing that the application of the
regular schedular criteria is impractical. The Board finds,
therefore, that remand of the case to the RO for referral to the
Under Secretary for Benefits or the Director, Compensation and
Pension Service, for consideration of an extra-schedular rating is
not appropriate. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

ORDER

A 10 percent disability rating for varicose veins of the left lower
extremity is granted effective in April 1993, subject to the laws
and regulations pertaining to the payment of monetary benefits.

The claim of entitlement to a disability rating in excess of 10
percent for the period from April 1993 to March 13, 1998, and a
rating in excess of 40 percent for the period on and after March
13, 1998, is denied.

Mark D. Hindin 
Member, Board of Veterans' Appeals

- 12 - 



